Citation Nr: 0218468	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  01-07 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to burial benefits pursuant to the provisions 
of 38 U.S.C.A. § 2305 (West 1991).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to July 
1946.  He died in March 2000.  The appellant is his widow.

This appeal arises from an adverse decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, dated in May 2001.  That decision 
denied the appellant's claim of entitlement to burial 
benefits.  The denial was duly appealed.

The case has been forwarded to the Board of Veterans' 
Appeals (Board) for appellate review.


FINDINGS OF FACT

1.  The veteran died in March 2000.

2. At the time of the veteran's death, he had not filed a 
claim with VA and was not in receipt of compensation or 
pension benefits.

3. The veteran was not discharged from active duty for a 
disability incurred or aggravated in the line of duty.

4. At the time of the veteran's death, he was not 
hospitalized by VA.

5.  The veteran served on active duty during World War II, 
the period from December 7, 1941 through December 31, 
1946, and was honorably discharged.


CONCLUSIONS OF LAW

The criteria for payment of VA burial benefits have been 
met. 38 U.S.C.A. § 2302, 2305 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3. 954, 3.1600, 3.1601 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board will review VA's 
compliance with the duty to assist and notify as modified 
by the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002)).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
VCAA.  VCAA, § 7(a), 114 Stat. at 2099-2100.

The Board finds that VA's duties have been fulfilled in 
the instant case.  Here, the RO advised the appellant of 
the evidence necessary to substantiate her claim and the 
law and regulation applicable to her claim.  For example, 
the appellant was advised of the applicable criteria 
concerning burial benefits by the August 2001 Statement of 
the Case (SOC).  The Board notes that the VCAA made no 
change in the statutory or regulatory criteria that govern 
burial benefits.  All the relevant facts have been 
obtained and are not in dispute regarding the veteran's 
period of service and status regarding service connection 
or treatment by VA facilities at the time of his death.  
There is no further duty to notify the appellant regarding 
responsibilities for development of evidence.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board further notes that the relevant facts are not in 
dispute, and it is the law which determines the outcome of 
this case.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Moreover, the benefit sought on appeal is granted.  
Consequently, the Board finds that, in the circumstances 
of this case, any additional development or notification 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991 

The RO did not refer to the explicit provisions of the 
VCAA when it adjudicated the case below.  However, the RO 
considered all of the relevant evidence of record and all 
of the applicable law and regulations when it adjudicated 
the claim, and the Board will do the same.  Moreover, the 
law, not the evidence, controls the outcome of this claim 
and the benefit sought on appeal is granted by the instant 
decision.  As such, there has been no prejudice to the 
veteran that would warrant a remand, and the veteran's 
procedural rights have not been abridged.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran's service records show that he enlisted in May 
1945 and was honorably discharged in July 1946.  This 
period of active service falls within the limits 
established as World War II wartime service, from December 
7, 1941 to December 31, 1946.

The veteran died in March 2000, and the appellant's 
application for burial benefits was received by VA in 
April 2001.  The veteran had not established entitlement 
to service connection for any disability during his 
lifetime and no claim for VA benefits was pending at the 
time of his death.
In support of her claim for burial benefits, the appellant 
argues that she is entitled to burial benefits through the 
application of 38 C.F.R. § 3.954.

Current Criteria for Payment of Burial Benefits 

A burial allowance is payable under certain circumstances 
to cover the burial and funeral expenses of a veteran and 
the expense of transporting the body to the place of 
burial.  38 U.S.C.A. § 2302 (West 1991); 38 C.F.R. 
§ 3.1600 (2002).

If a veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be 
paid.  38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, entitlement 
is based upon the following conditions:

(1) At the time of death the veteran was in receipt 
of pension or compensation (or but for the receipt of 
military retirement pay would have been in receipt of 
compensation); or

(2) The veteran has an original or reopened claim for 
either benefit pending at the time of the veteran's 
death, and (i) In the case of an original claim there 
is sufficient evidence of record to have supported an 
award of compensation or pension effective prior to 
the date of the veteran's death, or (ii) In the case 
of a reopened claim, there is sufficient prima facie 
evidence of record on the date of the veteran's death 
to indicate that the deceased would have been 
entitled to compensation or pension prior to date of 
death; or

(3) The deceased was a veteran of any war or was 
discharged or released from active military, naval, 
or air service for a disability incurred or 
aggravated in line of duty, and the body of the 
deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines, 
(i) That there is no next of kin or other person 
claiming the body of the deceased veteran, and (ii) 
That there are not available sufficient resources in 
the veteran's estate to cover burial and funeral 
expenses.  38 U.S.C.A. § 2302 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.1600(b) (2002).

Alternatively, burial benefits may be paid if a person 
dies from nonservice-connected causes while properly 
hospitalized by VA in a VA facility (as described in 
38 U.S.C.A. § 1701(3)) or in a non-VA facility (as 
described in 38 U.S.C.A. § 1701(4)) for hospital care 
under the authority of 38 U.S.C.A. § 1703. 38 U.S.C.A. 
§ 2303; 38 C.F.R. § 3.1600(c). If a veteran dies enroute 
while traveling under proper prior authorization and at VA 
expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be 
allowed as though death had occurred while properly 
hospitalized by VA.  38 C.F.R. § 3.1605(a).

Analysis

As a preliminary matter, the Board notes that the 
appellant is a proper claimant for entitlement to VA 
burial benefits and has submitted a timely application.  
38 C.F.R. § 3.1601 (2002).  The facts relevant to this 
appeal have been properly developed and the obligation of 
VA to assist the appellant in the development of the claim 
has been satisfied.

Here, the veteran did not die of a service-connected 
disability as he was not service connected for any 
disability at the time of his death.  Burial benefits are 
thus not warranted under the provisions of 38 C.F.R. 
§ 3.1600(a).

The appellant seeks entitlement to nonservice-connected VA 
burial benefits.  The appellant disagreed with the denial 
of her claim for burial allowance and stated that this 
allowance should be paid pursuant to the provisions of 
38 C.F.R. § 3.954, which protect a veteran's entitlement 
to burial benefits if he was entitled to such benefits 
prior to December 31, 1957.

The provisions of 38 C.F.R. § 3.954 are essentially a 
restatement of 38 U.S.C.A. § 2305 (West 1991).  The 
provision now codified at 38 U.S.C. § 2305 had its origin 
in the Veterans' Benefits Act of 1957 (Veterans' Benefits 
Act), Pub. L. No. 85-56, § 805, 71 Stat. 83, 118.  
38 U.S.C. § 2305 and 38 C.F.R. § 3.954 are saving 
provisions that preserve burial-benefit eligibility that 
predated the effective date of the Veterans' Benefits Act.  
As a result of these provisions, veterans who cannot meet 
the current criteria for chapter 23 burial benefits may 
still be eligible for such benefits if they were 
potentially eligible for burial benefits under laws in 
effect on December 31, 1957, but cannot meet service 
requirements for burial benefits imposed as a result of 
the Veterans' Benefits Act. 

The appellant's central argument is that although the 
veteran did not meet the criteria for payment of burial 
allowance as required by 38 U.S.C.A. § 2302; 38 C.F.R. 
§ 3.1600, these requirements were not in effect on 
December 31, 1957.  Inasmuch as the veteran was a veteran 
of World War II (having had active military service during 
the period from December 7, 1941, through December 31, 
1946) and was honorably discharged, he was entitled to 
burial benefits under the law in effect on December 31, 
1957.

Prior to January 1, 1958, pertinent law and regulations 
provided that "[w]here an honorably discharged veteran of 
any war, a veteran of any war in receipt of pension or 
compensation, a veteran discharged from the Army, Navy, 
Marine Corps, or Coast Guard for disability incurred in 
line of duty, or a veteran of the Army, Navy, Marine 
Corps, or Coast Guard in receipt of pension for service-
connected disability dies after discharge, the 
Administrator, in his discretion and with due regard to 
the circumstances in each case, shall pay, for burial and 
funeral expenses and transportation of the body (including 
preparation of the body) to the place of burial, a sum not 
exceeding $150 to cover such items and to be paid to such 
person or persons as may be prescribed by the 
Administrator."  38 C.F.R. § 4.192(b) (1956).  

Effective from January 1, 1958, 38 U.S.C. § 12A No. 9(a), 
which related to payment of burial expenses for deceased 
war veterans, was repealed.  While the veteran also met 
the service requirements of the law currently in effect as 
of the date of his death in April 1999, the appellant's 
application for burial benefits was not denied on this 
basis.  The veteran's service during World War II would 
qualify the appellant for burial benefits but for the fact 
that other required factors, factors unrelated to service 
requirements, are not met, such as having a claim for VA 
benefits pending, or being in receipt of VA pension or 
compensation or being in receipt of military retirement 
pay.  Further, the veteran was not discharged from active 
duty for a disability incurred or aggravated in the line 
of duty and he was not hospitalized by VA at the time of 
his death.

Under the law and regulation in effect since January 1, 
1958, the veteran did have a status that would afford 
entitlement to burial benefits; however, that is only one 
portion of the clause in § 2305.  The appellant is 
ineligible for burial benefits because of the other 
criteria contained in the chapter - the veteran was not 
service-connected for any disability; he did not have a 
pending claim with VA; he had next of kin and was not 
indigent; he was not hospitalized by VA or at VA expense.

As to the appellant's argument that she is entitled to the 
burial benefit under 38 C.F.R. § 3.954, the Board finds no 
relevant Court of Appeals for Veterans' Claims caselaw.  
Further, while not precedent, a review of prior Board 
decisions reveals only two decisions on point and they 
appear to be conflicting in nature, with one decision 
indicating that the provisions in effect prior to January 
1, 1958, were only applicable when a veteran had died 
prior to that date, whereas the other at least implying 
that if the veteran had active service during wartime 
prior to January 1, 1958, and was honorably discharged, as 
is the case here, the saving provisions of 38 C.F.R. 
§ 3.954 would preserve burial-benefit eligibility and in 
fact allow for that benefit under the provisions that 
predated the effective date of the Veterans' Benefits Act.  
It is this Board Member's judgment that the latter 
interpretation is correct.  Under the cited legal 
authority, veterans who cannot meet the current criteria 
for chapter 23 burial benefits may still be eligible for 
such benefits if they were potentially eligible for burial 
benefits under laws in effect on December 31, 1957, but 
cannot meet service requirements for burial benefits 
imposed as a result of the Veterans' Benefits Act.  
(Emphasis added.)  To hold that the former provisions are 
only applicable when a veteran had died prior to January 
1, 1958, would appear to defeat the very purpose of the 
saving provisions in question.  Accordingly, the Board 
finds that entitlement to burial benefits is warranted.


ORDER

The claim of entitlement to burial benefits is granted.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

